Citation Nr: 0405624	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a post shell fragment wound and debridement of the right 
upper back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




REMAND

The veteran had active service from December 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, granted the 
claim for service connection for residuals of a post shell 
fragment wound and debridement of the right upper back, and 
assigned a noncompensable evaluation; denied service 
connection for spondylosis; and granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
evaluation.  

In November 2001, the veteran received notice of the above 
rating decision, a copy of the rating decision, and notice of 
his appellate rights.  In January 2002, the veteran submitted 
a statement in which he specifically disagreed with the 
noncompensable evaluation for hearing loss and the denial of 
service connection for his lower back.  The veteran also made 
reference to two surgeries performed on his upper back.  
Therefore, the Board broadly construes the January 2002 
statement as a valid notice of disagreement (NOD) with 
respect to the issues of an initial compensable rating for 
residuals of a post shell fragment wound and debridement of 
the right upper back, service connection for spondylosis of 
the lumbosacral spine, and an initial compensable rating for 
bilateral hearing loss.  See 38 C.F.R. § 20.201 (2003); see 
also Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en 
banc), aff'd, 39 F.3d 1574, 1582-85 (Fed. Cir. 1994).

In June 2002, the RO furnished the veteran a statement of the 
case (SOC) addressing the issues of service connection for 
spondylosis of the lumbosacral spine and an initial 
compensable rating for bilateral hearing loss.  The veteran 
filed a substantive appeal (VA Form 9) in June 2002 and 
indicated that he wished to limit his appeal only to the 
issue of an initial compensable rating for residuals of a 
post shell fragment wound and debridement of the right upper 
back.  The Board observes that the veteran's substantive 
appeal is adequate under 38 C.F.R. § 20.202 (2003).  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The RO has not 
furnished the veteran a statement of the case that addresses 
the issue of an initial compensable rating for residuals of a 
post shell fragment wound and debridement of the right upper 
back.  Hence, the Board finds that a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 
(West); 38 C.F.R. §§ 19.26, 19.29 (2003).

In this context, it is well to observe that because the 
veteran had not received an SOC after having filed a timely 
NOD as to the right upper back claim, and because he had 
filed an adequate and timely substantive appeal as to that 
same claim, he is relieved of the obligation of responding to 
the SOC (once furnished) in order to perfect an appeal 
concerning the issue of entitlement to an initial compensable 
rating for residuals of a post shell fragment wound and 
debridement of the right upper back.  See Archbold v. Brown, 
9 Vet. App. at 132-133.

Lastly, in his VA Form 9 of June 2002, the veteran checked 
the box requesting a hearing before a traveling member of the 
Board but also wrote in "Video Conference."  While a 
hearing was scheduled for February 2003, he did not report to 
that hearing.  As the veteran did not indicate that he was 
withdrawing his request for a Travel Board hearing, the Board 
issued the veteran a letter in January 2004 requesting that 
he inform the Board of his wishes on whether he still desired 
to attend a Travel Board hearing.  In February 2004, the 
veteran replied that he wanted to attend a video-conference 
hearing before a Veterans Law Jude.  Therefore, the RO must 
schedule the veteran for a video-conference Board hearing, 
after the veteran has been furnished the aforementioned SOC.  
38 U.S.C.A. § 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case addressing the issue of entitlement 
to an initial compensable rating for 
residuals of a post shell fragment wound 
and debridement of the right upper back.

2.  After completing the above action and 
any additional development action deemed 
warranted, the RO should schedule the 
veteran for a video-conference Board 
hearing and properly notify him of this 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




